              Case 2:18-cv-01206-RSL Document 11 Filed 04/22/19 Page 1 of 2


                                  United States District Court
                             WESTERN DISTRICT OF WASHINGTON



     DEVELOPERS SURETY AND INDEMNITY
     COMPANY,
                                                            JUDGMENT IN A CIVIL CASE
                  v.
                                                            CASE NUMBER: C18-1206RSL

     WOODLAND PARK TOWNHOMES, LLC.



     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
     the jury has rendered its verdict.

X    Decision by Court. This action came to consideration before the Court. The issues have been
     considered and a decision has been rendered.


 THE COURT HAS ORDERED THAT


      DSIC’s motion for default judgment is GRANTED IN PART. The Court hereby DECLARES as
follows:

     1. DSIC is not obligated to defend, nor indemnify against damages, Woodland Park
     Townhomes LLC in the matter of Woodland Park Townhomes Homeowners
     Association v. Woodland Park Townhomes, LLC, No. 17-2-24978-5 SEA (King Cty.
     Sup. Ct.) under Commercial General Liability Policy No. BIS0019539-0 (“the
     Policy”);

     2. All the property damage alleged in Woodland Park Townhomes Homeowners
     Association v. Woodland Park Townhomes, LLC, No. 17-2-24978-5 SEA (King Cty.
     Sup. Ct.) related to the Townhomes’ structures, but not the foundational steel decking
     and fabrication, occurred after Policy No. BIS0019539-0 expired;

     3. All the property damage alleged in Woodland Park Townhomes Homeowners
     Association v. Woodland Park Townhomes, LLC, No. 17-2-24978-5 SEA (King Cty.
     Sup. Ct.) occurred after Urban Construction Company, LLC completed its operations
     for Woodland Park;
         Case 2:18-cv-01206-RSL Document 11 Filed 04/22/19 Page 2 of 2


4. Urban Construction Company, LLC (a) was not an additional insured under its
contractors’ or subcontractors’ commercial general liability (“CGL”) policies; (b)
failed to obtain certificates of insurance from its contractors or subcontractors; (c) did
not obtain hold harmless agreements from its contractors and subcontractors
indemnifying it against all loss related to work the contractors or subcontractors
performed for Urban Construction Company, LLC; and (d) Urban Construction
Company, LLC’s contractors’ or subcontractors’ CGL policies failed to provide
insurance in amounts equal to or greater than Policy No. BIS0019539-0;


5. DSIC has no further obligations to Woodland Park Townhomes, LLC under Policy
No. BIS0019539-0 regarding Woodland Park Townhomes Homeowners Association
v. Woodland Park Townhomes, LLC, No. 17-2-24978-5 SEA (King Cty. Sup. Ct.).




  April 22, 2019                              William M. McCool
                                              Clerk


                             /s/Sharita Tolliver
                             By, Deputy Clerk
